United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 8, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 02-20846
                          c/w No. 02-20847
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ARPAN GUPTA,

                                     Defendant-Appellant.

                        --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. H-02-CR-96-1
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Arpan Gupta appeals three of his convictions and sentences

imposed following his pleas of guilty to seven counts of

structuring currency transactions to evade reporting

requirements.   Gupta was sentenced to terms of imprisonment of 21

months on each count, the terms to run concurrently.

     Gupta argues that the district court plainly erred in

determining that there were adequate factual bases for his pleas


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20846
                          c/w No. 02-20847
                                 -2-

because his conduct did not constitute a crime.   He argues that

the bank from which he purchased multiple cashier’s checks in

amounts less than $10,000 had a duty to treat the transactions as

a single transaction and to report them in accord with 31 C.F.R.

§ 103.22(c)(2).   He argues that because his transactions were in

effect a single transaction, he was not evading the reporting

requirement.

     The record reflects that Gupta knew of the relevant

reporting requirements and knowingly structured currency

transactions in order to evade reports on his withdrawals.      The

district court did not plainly err in determining that there was

an adequate factual basis for Gupta’s guilty pleas.    See 31

U.S.C. § 5324(a)(3); United States v. Threadgill, 172 F.3d 357,

371 (5th Cir. 1999).

     Gupta also challenges the manner in which his guideline

sentences were determined and also argues that the district court

erred in denying his FED. R. CRIM. P. 35 motion to reduce his

sentence for lack of jurisdiction.   The Government argues that

Gupta waived his right to appeal his sentence in the plea

agreements and that the court should enforce the appeal waiver

provisions.

     A review of the record refutes Gupta’s arguments that the

waiver provisions were ambiguous or that the district court gave

him conflicting information regarding the waiver during his

rearraignment.    The waiver provisions were clearly stated in the
                            No. 02-20846
                          c/w No. 02-20847
                                 -3-

plea agreements signed by Gupta and the plea agreements,

including the waivers, were discussed during the rearraignment

hearing.    Gupta was given the opportunity to question the court

about any provisions in the plea agreements.   There was no

indication in the record that Gupta was confused about the nature

of the waiver provisions.   The record reflects that Gupta

knowingly and voluntarily gave up his right to appeal his

sentences, except for the limited noted exclusions.    See United

States v. Melancon, 972 F.2d 566, 567 (5th Cir. 1992).

     Gupta’s challenge to the denial of his FED. R. CRIM. P. 35

motion to reduce his sentence is dismissed as MOOT.

     Based on the appeal waivers, Gupta’s appeal from the

sentences imposed should be DISMISSED.   Gupta’s conviction is

AFFIRMED.   See United States v. Baymon, 312 F.3d 725, 730 (5th

Cir. 2002).

     CONVICTION AFFIRMED; APPEAL FROM SENTENCES DISMISSED.